UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST REPORTED EVENT: March 14, 2012 CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED (Exact name of Registrant as specified in its charter) Nevada 001-34378 87-0638750 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 445 Park Avenue, New York, New York10022 (Address of principal executive offices) (212) 307-3568 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item7.01 Regulation FD Disclosure. On March14, 2012, China North East Petroleum Holdings Limited (the “Company”) issued a press release regarding the recent trading halt in the Company’s common stock imposed by the Securities and Exchange Commission. A copy of the press release is attached as Exhibit 99.1, and the information in Exhibit 99.1 is incorporated herein by reference. The information in Item7.01 and Item9.01 in this Current Report on Form 8-K and the exhibit attached hereto shall not be deemed “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended. Item9.01 Financial Statements and Exhibits (d)Exhibits. Exhibit Number Exhibit Description Press release of March 14, 2012 of China North East Petroleum Holdings Limited issued on March 14, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED Date: March 14, 2011 By: /s/ Jingfu Li Jingfu Li Chief Executive Officer
